MAINE	SUPREME	JUDICIAL	COURT	 	             	      	     					  				Reporter	of	Decisions	
Decision:	    2017	ME	227	
Docket:	      Cum-17-266	
Submitted	
		On	Briefs:	 November	29,	2017	
Decided:	     December	7,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  IN	RE	ALEXAVIER	G.	et	al.	
	
	
PER	CURIAM	

	       [¶1]		The	mother	of	Alexavier	G.	and	Amaiya	W.	appeals	from	the	District	

Court’s	 (Portland,	 Eggert,	 J.)	 judgment	 terminating	 her	 parental	 rights	 to	 the	

children	 pursuant	 to	 22	 M.R.S.	 §	 4055(1)(A)(1)(a),	 (1)(B)(2)(b)(i)-(ii),	 (iv)	

(2017).		She	challenges	the	sufficiency	of	the	evidence	to	support	the	court’s	

findings	that	she	failed	to	take	responsibility	for	her	children,	is	unwilling	and	

unable	 to	 protect	 the	 children	 from	 jeopardy,	 and	 that	 both	 of	 these	

circumstances	 are	 unlikely	 to	 change	 within	 a	 time	 reasonably	 calculated	 to	

meet	the	children’s	needs.1		She	also	argues	that	the	court	abused	its	discretion	

by	refusing	to	continue	the	termination	hearing	to	allow	a	witness	of	hers	to	

testify.	 	 Because	 competent	 evidence	 supports	 the	 court’s	 findings	 and	 we	


    1		The	mother	does	not	dispute	the	finding	that	she	has	not	made	a	good	faith	effort	to	rehabilitate	

and	reunify	with	her	children.		That	finding	alone	is	sufficient	to	support	the	court’s	termination	of	
her	parental	rights.		See	In	re	Hope	H.,	2017	ME	198,	¶	8,	170	A.3d	813.		The	mother’s	failure	to	contest	
this	finding	in	her	brief	constitutes	a	waiver	of	this	issue	on	appeal.		See	Larrabee	v.	Town	of	Knox,	
2000	ME	15;	¶	1	n.1,	744	A.2d	544;	Seider	v.	Bd.	of	Exam’rs	of	Psychologists,	2000	ME	206,	¶	37,	762	
A.2d	551;	M.R.	App.	P.	9(a)	(2016).	
2	

conclude	that	the	court	acted	within	its	discretion	when	it	declined	to	continue	

the	 hearing	 for	 testimony	 that	 was	 cumulative	 and	 not	 likely	 to	 affect	 the	

judgment,	we	affirm.	

	     [¶2]	 	 The	 court	 made	 the	 following	 findings	 of	 fact,	 which	 have	 ample	

support	from	competent	evidence	in	the	record:	

              The	Jeopardy	Order	required	[the	mother]	to	participate	in	a	
      substance	abuse	evaluation	to	determine	the	appropriate	level	of	
      treatment,	drug	testing,	mental	health	counseling,	.	.	.	[a	diagnostic]	
      evaluation,	 parenting	 education,	 and	 visitation	 with	 the	 children.		
      At	the	time	.	.	.	[the	mother]	was	incarcerated,	but	was	released	two	
      weeks	later.	.	.	.	[S]he	was	free	from	jail	only	six	days	before	she	was	
      arrested	for	a	probation	violation	for	.	.	.	drug	use.			
              	
              .	.	.	She	has	never	fulfilled	[a	substance	abuse	evaluation]	to	
      her	detriment	because	the	Department	was	not	willing	to	fund	a[n]	
      .	.	.	inpatient	placement	without	that	evaluation.		She	also	did	not	
      complete	the	required	[diagnostic]	evaluation,	and	has	not	been	in	
      any	consistent	mental	health	counseling.			
              	
              To	her	credit,	[the	mother]	did	take	some	steps	toward	her	
      drug	 treatment	 while	 she	 was	 released.	 .	 .	 .	 [But	 then]	 she	 was	
      arrested	 again	 .	 .	 .	 on	 a	 probation	 violation,	 testing	 positive	 for	
      cocaine,	 oxycontin,	 and	 benzodiazepines.	 .	 .	 .	 Although	 the	
      caseworker	met	her	a	few	days	after	her	release,	she	was	unaware	
      that	the	mother	had	used	again	.	.	.	just	before	entering	[treatment].			
              	
              This	has	been	the	cycle	of	the	mother	for	many	years.	.	.	.	She	
      is,	in	her	own	words,	a	“chronic	relapser.”		Despite	times	when	she	
      was	not	using,	this	chronic	relapsing	is	all	that	her	children	have	
      known.		It	has	affected	these	children,	most	noticeably	[the	son],	
      who	worries	about	her	constantly.		[The	son’s]	.	.	.	significant	mental	
      health	 and	 behavioral	 needs	 .	 .	 .	 resulted	 in	 juvenile	 justice	
      involvement	 for	 an	 assault	 on	 the	 mother.	 	 The	 children	 were	
                                                                                                     3	

        present	 when	 she	 was	 arrested	 [shortly	 after	 they	 entered	 the	
        Department’s	custody]	.	.	.	.		
                	
                .	.	.	The	reality	is	that	she	is	in	the	early	phases	of	her	recovery	
        and	.	.	.	the	process	will	take	up	to	[twenty-four]	months	.	.	.	.		
	
	       .	.	.	.	
	
        	         .	.	.	[The	children]	have	serious	behavioral	and	mental	health	
        needs.		They	have	been	in	therapeutic	foster	placements	and	need	
        significant	supports.	.	.	.	The	son	has	traumatic	life	experiences	and	
        fears	that	would	burden	an	adult;	he	is	only	[twelve]	years	old.[2]		
	       	
        .	.	.	.		
        	
        	         [The	daughter]	is	only	four	years	old,	but	has	been	diagnosed	
        with	[p]ost-traumatic	[s]tress	[d]isorder.	.	.	.			
	
	       .	.	.	.		
	
        	       .	.	.	Clearly,	it	is	in	the	best	interests	of	the	children	that	they	
        have	permanency	now.		They	have	waited	for	their	mother	for	the	
        [sixteen]	months	of	this	case	and	really	their	whole	lives	.	.	.	.		
        	
        [¶3]	 	 The	 court’s	 findings	 regarding	 the	 mother’s	 insufficiently	 treated	

substance	abuse	and	mental	health	issues,	as	well	as	their	past	and	potential	

detrimental	effects	on	the	children	when	they	are	in	her	care,	support	each	of	

the	 independent	 grounds	 for	 termination	 of	 the	 mother’s	 parental	 rights.		

See	 22	 M.R.S.	 §	 4055(1)(A)(1)(a),	 (1)(B)(2)(b)(i)-(ii),	 (iv);	 In	 re	 Mya	 E.,	




    2		The	court	found	that	the	son	had	witnessed	his	mother	doing	drugs	and	that	he	once	“had	to	pull	

the	needle	out	of	her	arm.”	
4	

2017	ME	93,	¶¶	2,	4,	8,	161	A.3d	708;	In	re	Haylie	W.,	2017	ME	157,	¶¶	2-3,	

167	A.3d	576.	

         [¶4]	 	 Contrary	 to	 the	 mother’s	 contention,	 the	 court	 did	 not	 abuse	 its	

discretion	by	declining	to	continue	the	hearing	to	allow	one	of	her	witnesses	to	

testify	that	the	Department	should	have	referred	her	to	residential	treatment;	

she	has	not	articulated	any	prejudice,	and	we	discern	none	from	the	record,	that	

resulted	from	the	exclusion	of	this	cumulative	testimony.		See	M.R.	Civ.	P.	40(c),	

(d)	(2017);	In	re	A.M.,	2012	ME	118,	¶¶	14-15,	24-27,	55	A.3d	463;	In	re	M.B.,	

2013	ME	46,	¶	34,	65	A.3d	1260.	

         The	entry	is:	

         	        	         Judgment	affirmed.	
	
	      	     	      	     	    	
	
Deborah	Munson	Feagans,	Esq.,	Gorham,	for	appellant	Mother	
	
Janet	T.	Mills,	Attorney	General,	and	Hunter	C.	Umphrey,	Asst.	Atty.	Gen.,	Office	
of	the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Portland	District	Court	docket	numbers	PC-2016-04	and	PC-2016-05	
FOR	CLERK	REFERENCE	ONLY